Citation Nr: 0502236	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	Rebecca A. Wong, Attorney


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This appeal previously arose from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in St. Paul, Minnesota.


The RO&IC, in pertinent part, denied entitlement to service 
connection for hepatitis C and porphyria cutanea tarda.

On February 6, 2004, the Board of Veterans' Appeals (Board) 
entered a decision wherein it denied entitlement to service 
connection for hepatitis C and porphyria cutanea tarda.

In October 2004 the Secretary and the appellant filed a Joint 
Motion for Remand with the United States Court of Appeals for 
Veterans Claims (CAVC) moving that the Board's February 6, 
2004 decision be vacated and remanded to provide the Board 
with further opportunity to further articulate the reasons 
and bases for its decision.

In October 2004 the CAVC issued an Order vacating the Board's 
February 6, 2004 decision and remanding the claim for further 
action consistent with its Order.

The case has been returned to the Board for further review.

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in June 2002 which is only 
marginally compliant with Quartuccio, supra.

The Board notes that the previous decision entered in 
February 2004 was vacated by the CAVC since a potential 
theory of entitlement to service connection for porphyria 
cutanea tarda, that is, on the basis of Vietnam service and 
conceded herbicide exposure had not been discussed by the 
Board pursuant to Bingham v. Principi, ___Vet. App. ___ No. 
01-1865, slip op. at 6-7 (Aug. 27, 2004).  The Board notes 
that the veteran never claimed to have developed porphyria 
cutanea tarda on the basis of service in Vietnam, and that 
his application for compensation benefits, service medical 
records, and record of service all reflected foreign service 
in Germany and no other country, muchless Vietnam.

In any event, the veteran's representative has correspondence 
on file dated in January 2005 referencing submission of 
additional evidence to include scientific studies, news 
articles, memos and letters which address issues of hepatitis 
C, potential risk factors therefore, contamination and 
sterilization processes routinely used during the Vietnam 
era, etc., and excerpts from a Board decision granting 
service connection in a hepatitis C air injector case.

The above delineated evidence claimed to have been submitted 
in support of the veteran's claim is not on file.  
Accordingly, the Board cannot take adjudicative action on the 
veteran's claim until such additional information is 
recovered and associated with the claims file, and reviewed 
by the RO&IC unless such is specifically waived in writing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The veteran should be 
advised to submit all pertinent evidence 
in his possession.  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran's representative and request that 
she submit the extensive additional 
evidence claimed by her in her January 
2005 correspondence on file.

4.  After undertaking any development in 
addition to that specified above, the VBA 
AMC should readjudicate the claims on 
appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


